Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the date on the signature page to this Agreement (the “Effective Date”), by and
between Michael J. Solomon and Solomon Family Trust dated December 21, 1989
(collectively, the “Sellers”) who are the record and beneficial owners of shares
of common stock of Truli Media Group, Inc., a Delaware corporation (the
“Company”), the signatory hereto (the “Purchaser”), and, solely with respect to
Sections 6 and 7(f) and (m), the Company.

 

WHEREAS, the Sellers desire to sell, and the Purchaser desires to purchase,
1,336,676 shares of common stock, par value $0.0001 per share (the “Shares”) of
the Company on and subject to the terms of this Agreement;

 

WHEREFORE, the parties hereto hereby agree as follows:

 

1. Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Sellers shall sell to the Purchaser, and the
Purchaser shall purchase from the Sellers the number of Shares set forth on the
signature page to this Agreement for a total of $6,000 with the purchase price
to each Seller as reflected on the signature page to this Agreement.

 

2. Closing.

 

(a) The purchase and sale of the Shares (the “Closing”) shall take place at a
time mutually agreeable to the parties upon the terms and subject to the
conditions set forth herein at such location as the parties shall mutually
agree.

 

(b) Closing Conditions:

 

(i) The Sellers shall deliver to Nason, Yeager, Gerson, White & Lioce, P.A., as
Escrow Agent, (i) the stock certificates evidencing the Shares and (ii) executed
stock powers duly endorsed in form for transfer to the Purchaser, including
medallion guarantee.

 

(ii) The Purchaser shall deliver to the Sellers the purchase price by wire
transfer in accordance with the wire instructions attached hereto.

 

(iii) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

(iv) All representations, covenants and warranties of the Purchaser and the
Sellers contained in this Agreement shall be true and correct on and as of the
date of the Closing with the same effect as though the same had been made on and
as of such date.

 

(v) The Purchaser shall have been appointed Chief Executive Officer and Chief
Financial Officer of the Company pursuant to Section 6, below.

 



  

 

 

3. Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Sellers:

 

(a) The Purchaser has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments or
other obligations entered into in connection with this Agreement.

 

(b) This Agreement has been duly executed and delivered by the Purchaser. This
Agreement constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

(c) The Purchaser has been notified of the availability of the Company’s Form
10-K for the year ended December 31, 2015 and all subsequent filings with the
Securities and Exchange Commission (the “SEC”) and has had the opportunity to
review such reports.

 

(d) The Purchaser is aware of the Company’s business affairs and financial
condition, has reached an informed and knowledgeable decision to purchase the
Shares and recognizes that such purchase entails a high degree of risk as
provided in the Company’s Form 10-K for the year ended December 31, 2015 and
subsequent reports and other filings with the SEC.

 

(e) The Purchaser is an accredited investor for one of the reasons set forth on
Schedule 1.

 

(f) The Purchaser is acquiring the Shares, for its own account for investment
and not with a view to, or resale in connection with, the distribution.

 

(g) The Purchaser understands that the Shares have not been registered under the
Act in reliance on an exemption from registration under the Securities Act of
1933 (the “Act”) pursuant to Section 4(a)(2) thereof and Rule 506(b) thereunder
the certificates, will bear the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THIS CERTIFICATE THAT AN
EXEMPTION FROM REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE WITH RESPECT TO
SUCH TRANSFER. ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 



 2 

 

 

(h) The Sellers have not made any other representations to the Purchaser other
than those set forth in the Agreement and the Purchaser is relying only upon the
Sellers’ representations set forth in Section 4.

 

4. Representations and Warranties of the Sellers. The Sellers hereby makes\ the
following representations and warranties to the Purchaser, which may be relied
on by any subsequent purchaser of the Purchaser’s capital stock and their
counsel:

 

(a) The Sellers own the Shares free and clear of all any and all liens, claims,
encumbrances, preemptive rights, right of first refusal and adverse interests of
any kind.

 

(b) The Sellers have the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out Seller’s obligations hereunder. No consent, approval or agreement
of any individual or entity is required to be obtained by the Sellers in
connection with the execution and performance by the Sellers of this Agreement
or the execution and performance by the Sellers of any agreements, instruments
or other obligations entered into in connection with this Agreement.

 

(c) This Agreement has been duly executed and delivered by the Sellers. This
Agreement constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of the Sellers enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

(d) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Sellers’ knowledge, threatened against the
Sellers or any of the Sellers’ properties. There is no judgment, decree or order
against the Sellers that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

 

(e) There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations pending or, to the Sellers’ knowledge, threatened
against the Sellers or any of its assets, at law or in equity or by or before
any governmental entity or in arbitration or mediation. No bankruptcy,
receivership or debtor relief proceedings are pending or, to the Sellers’
knowledge, threatened against the Sellers.

 



 3 

 

 

(f) The Sellers are aware of the Company’s business affairs and financial
condition and have reached an informed and knowledgeable decision to sell the
Shares.

 

(g) The Purchaser has not made any other representations to the Sellers other
than those set forth in the Agreement and the Sellers is relying only upon the
Purchaser’s representations set forth in Section 3.

 

5. Finder’s Fee. The Sellers represent and warrant that no person is entitled to
receive a finder’s fee from the Sellers in connection with this Agreement as a
result of any action taken by the Purchaser or the Sellers pursuant to this
Agreement, and agrees to indemnify and hold harmless the Purchaser, its
officers, directors and affiliates, in the event of a breach of the
representation and warranty. This representation and warranty shall survive the
Closing.

 

6. Appointment of Purchaser as Executive Officer of the Company. On or prior to
the Effective Date of this Agreement, the Company shall appoint the Purchaser as
the Chief Executive Officer and Chief Financial Officer of the Company, subject
to the Purchaser having provided the Company with current and accurate
biographical information, questionnaires and other information required by the
Company to comply with its disclosure obligations under applicable securities
laws.

 

7. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

 

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

 

(c) Notices. All notices, offers, acceptance and other acts under this Agreement
(except payment) shall be in writing signed, and shall be sufficiently given
delivered to the addressees in person, by Federal Express or similar overnight
next day business day delivery, or by email delivery followed by overnight next
business day delivery, in accordance with the information provided under each
party’s name on the signature page to this Agreement.

 



 4 

 

 

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.

 

(e) Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which MAY arise OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

 

(f) Expenses. The Company shall be responsible and liable for the legal fees and
expenses incurred in connection with the preparation of this Agreement, the
consummation of the transactions contemplated by this Agreement and related
expenses.

 

(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

 

(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

(l) Survival. The representations and warranties of the parties shall survive
the Closing and payment for the Shares.

(m) Non Interference. The Company and the Purchaser and his assignees, if any,
shall not interfere with Michael J. Solomon’s ability to operate the current
business of the Company in the ordinary course of business pending the exercise
of his option as reflected in the Note Purchase Agreement dated as of September
20, 2016 including but not limited to voting the common stock of a corporation
being organized as a wholly-owned subsidiary of the Company or changing the
board of directors of such subsidiary.

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date written below.

 

  Sellers:       /s/ Michael Solomon   Michael J. Solomon

 

No. of Shares: 892,676

 

Purchase Price $4,020.00

 

Address:

 



1638 Tower Grove Drive

Beverly Hills, CA 30201

 

Solomon Family Trust

 

No. of Shares: 444,000 /s/ Michael Solomon

By: Michael J. Solomon, Trustee

Purchase Price $1,980.00

Address:

 

1638 Tower Grove Drive

Beverly Hills, CA 30201

 

Purchaser:

 



  /s/ Elliot M. Maza

Elliot M. Maza

 

Address:

 

550 Sylvan Ave.

Suite 101

Englewood Cliffs, NJ 08632

 

SSN or Tax ID: __________________________

 



  Date of Purchaser’s signature which shall be deemed to be the date of this
Agreement:       9/21/16       Company (solely with respect to Section 6 and
7(f)):

 

  /s/ Michael Solomon   Michael J. Solomon, Chief Executive Officer

 

Address:

 

Truli Media Group, Inc.

1638 Tower Grove Drive

Beverly Hills, CA 90210

Phone: (310) 274-0224

Attention: Chief Executive Officer

 

 

6

 

